DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Moon on November 29, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method of a policy controlling device in a communication network, for supporting Public Land Mobile Network (PLMN) specific 3GPP Data Off Exempt Services (DOES), the method comprising:
	the policy controlling device receiving information about a terminal device’s capability of supporting PLMN specific 3GPP DOES;
the policy controlling device providing, via a session management device and a mobility management device, one or more uplink filters associated with a PLMN specific list of 3GPP DOES to the terminal device in the communication network, wherein
the policy controlling device is not a home subscriber server (HSS),
the method further comprises receiving information on capability of supporting PLMN specific 3GPP DOES of the mobility management device and the session management device, and
the providing is performed when the information about the terminal device’s capability of supporting PLMN specific 3GPP DOES and the information about the capability of supporting the PLMN specific DOES of the mobility management device and the session management device indicate that the terminal device, the mobility management device, and the session management device all support PLMN specific 3GPP DOES.

2.	(Previously Presented) The method of claim 1, wherein the method further comprises obtaining the list.

3.	(Previously Presented) The method of claim 2, wherein said obtaining is implemented by configuration of the list in the policy controlling device or by fetching the list from a repository. 

4.	(Previously Presented) The method of claim 1, wherein said providing is implemented during one or more of:
	a registration procedure of the terminal device;
	a session establishment procedure initiated by the terminal device; and
	a session modification procedure initiated by the policy controlling device.

5.	(Previously Presented) The method of claim 4, wherein 
the information about the terminal device’s capability of supporting PLMN specific 3GPP DOES is received during the registration procedure and/or the session establishment procedure,
the method further comprises receiving information on capability of supporting PLMN specific 3GPP DOES of the mobility management device and the session management device during the registration procedure and/or the session establishment procedure, and


6.	(Previously Presented) The method of claim 1, wherein the one or more uplink filters is/are passed in a new container in an existing Information Element (IE) or a new IE by the session management device and the mobility management device.

7.	(Previously Presented) The method of claim 4, wherein the policy controlling device is a Policy Control and Routing Function (PCRF), the session management device comprises of a Serving Gateway (SGW) and a Packet Data Connection (PDN) Gateway (PGW), and the mobility management device is a Mobility Management Element (MME).

8.	(Original) The method of claim 7, wherein the one or more uplink filters is/are provided in a new Attribute Value Pair (AVP) by the PCRF.

9.	(Previously Presented) The method of claim 4, wherein the policy controlling device is a Policy Control Function (PCF), the session management device is a Session Management Function (SMF), and mobility management device is an Access and Management Function (AMF). 

10.	(Original) The method of claim 9, wherein the one or more uplink filters is/are provided in a new IE by the PCF.

11.	(Previously Presented) The method of claim 1, wherein the policy controlling device is a PCF, and said providing is implemented via an AMF through an interface between the PCF and the AMF during one or more of:
	a registration procedure of the terminal device; and
	a UE configuration update procedure initiated by the PCF.

12.	(Original) The method of claim 11, wherein the one or more uplink filters is/are provided in a new IE by the PCF and is passed in a new container in an existing IE or a new IE by the AMF.

13.	(Currently Amended) A policy controlling device capable of supporting Public Land Mobile Network (PLMN) specific 3GPP Data Off Exempt Services (DOES), the device comprising:
	a processor;
	a receiver capable of receiving information about a terminal device’s capability of supporting PLMN specific 3GPP DOES; and 
a memory, having stored instructions that when executed by the processor cause the policy controlling device to provide, via a session management device and a mobility management device, one or more uplink filters associated with a PLMN specific list of 3GPP DOES to the terminal device in the communication network, wherein
the policy controlling device is not a home subscriber server (HSS),
the device is configured to receive information on capability of supporting PLMN specific 3GPP DOES of the mobility management device and the session management device, and
the providing is performed when the information about the terminal device’s capability of supporting PLMN specific 3GPP DOES and the information about the capability of supporting the PLMN specific DOES of the mobility management device and the session management device indicate that the terminal device, the mobility management device, and the session management device all support PLMN specific 3GPP DOES.
14.	(Previously Presented) The method of claim 1, wherein the policy controlling device is a PCRF or a PCF. 

15.	(Previously Presented) The method of claim 1, the method further comprising:
the policy controlling device receiving information on capability of supporting PLMN specific 3GPP DOES.



17-18.	(Cancelled) 

19-20.	(Cancelled)

Allowable Subject Matter
Claims 1-16 are allowed and are re-numbered as claims 1-12, 16, and 13-15, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 13, the policy controlling device providing, via a session management device and a mobility management device, one or more uplink filters associated with a PLMN specific list of 3GPP DOES to the terminal device in the communication network, wherein
the method further comprises receiving information on capability of supporting PLMN specific 3GPP DOES of the mobility management device and the session management device, and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/01/2021